310 F. Supp. 2d 582 (2004)
Howard PELLINGTON, Petitioner,
v.
Charles GREINER, Respondent.
No. 03 Civ. 7220(VM).
United States District Court, S.D. New York.
March 22, 2004.

DECISION AND ORDER
MARRERO, District Judge.
Petitioner Howard Pellington ("Pellington") filed a petition for a writ of habeas corpus from this Court to overturn his conviction for murder in the second degree in the Supreme Court of the State of New York, Bronx County. In a Decision and Order dated March 10, 2004 the Court denied Pellington's petition.[1] Pellington now seeks a certificate of appealability. This Court may issue a certificate of appealability if the petitioner demonstrates "a substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253. "A petitioner satisfies this standard by demonstrating that jurists of reason could disagree with the district court's resolution of his constitutional claims or that jurists could conclude the issues presented are adequate to deserve encouragement to proceed further." Miller-El v. Cockrell, 537 U.S. 322, 328, 123 S. Ct. 1029, 154 L. Ed. 2d 931 (2003). To obtain a certificate of appealability, the petitioner need not show that his appeal will succeed. Id. at 337, 123 S. Ct. 1029. Accordingly, after consideration of Pellington's arguments and applicable law and precedent, Pellington's motion for a certificate of appealability is granted.
SO ORDERED.
NOTES
[1]  The Decision and Order is reported at Pellington v. Greiner, No. 03 Civ. 7220(VM), 2004 WL 444563 (S.D.N.Y. Mar.10, 2004).